Citation Nr: 0009152	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for malignant melanoma as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1962 to October 
1966.  

In February 1973, the Board of Veterans' Appeals (Board) 
denied service connection for malignant melanoma of the left 
hip as not having been incurred in or aggravated by service 
and not having been manifested to a compensable degree within 
one year of termination of the veteran's active duty.  The 
veteran and his representative were provided a copy of that 
decision.  

On reconsideration in March 1974, an expanded panel of the 
Board affirmed the February 1973 Board decision.  The veteran 
and his representative were provided with a copy of that 
decision.  In February 2000, the representative's motion for 
reconsideration of the March 1974 Board decision was denied 
by the Vice Chairman.  

This matter comes before the Board on appeal from a December 
1995 decision by the RO which denied service connection for 
malignant melanoma as a result of exposure to herbicides.  

In October 1995, a statement was received from James C. 
Hegarty, M.D. relating the veteran's malignant melanoma to 
military service.  The issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for this disability as directly related to service 
has not been considered by the RO and is not inextricably 
intertwined with the issue before the Board, is referred to 
the RO for appropriate action.

The veteran has been scheduled for numerous hearing.  
Hearings before the RO were scheduled for October 1996, 
January 1997, July 1997, November 1997, and February 1998.  
He failed to appear for these hearings.  In August 1999, the 
veteran was scheduled for a hearing before a traveling member 
of the Board in Boston, Massachusetts as apparently requested 
by his representative.  The veteran notified the VA by 
telephone prior to the hearing that he wanted the VA to put 
the hearing on hold until further notification.  No reason 
was given for his failure to appear, and no further request 
for a hearing has been received from the veteran.  The Board 
finds that the VA's attempts to accommodate the veteran in 
appearing for a hearing have been reasonable, and that there 
is no reason not to proceed with an appellate decision at 
this time.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.  

2.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3.  The veteran's assertion that his malignant melanoma is 
related to exposure to herbicides in service is not supported 
by any medical evidence that would render the claim for 
service connection plausible under the law.  


CONCLUSION OF LAW

The claim of entitlement to service connection for malignant 
melanoma as a result of exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection for malignant melanoma was denied 
by the Board in February 1973, the current claim arises from 
a different theory of entitlement than that which was 
considered previously.  As such, the claim will be considered 
de novo.  In Spencer v. Brown, the Court held: 

When a provision of law or regulation 
creates a new basis of entitlement to 
benefits, as through liberalization of 
the requirements for entitlement to a 
benefit, an applicant's claim of 
entitlement under such law or regulation 
is a claim separate and distinct from a 
claim previously and finally denied prior 
to the liberalizing law or regulation.  
The applicant's later claim, asserting 
rights which did not exist at the time of 
the prior claim, is necessarily a 
different claim.

Spencer, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810, 130 L. Ed. 2d 
19, 115 S. Ct. 61 (1994).

The veteran now contends that the malignant melanoma first 
diagnosed in 1968 was caused by exposure to herbicidal 
agents, including Agent Orange while serving in Vietnam.  The 
evidentiary record shows that a malignant melanoma was 
excised from the veteran's left hip in July 1968.  The 
veteran subsequently developed lymphedema as a result of the 
surgery and underwent radical groin dissection involving 
superficial and deep inguinal nodes in August 1968.  The 
veteran required additional treatment in February and August 
1995 for septicemia from cellulitis of the left leg, which 
was attributed by a private physician to the malignant 
melanoma surgery and radical lymph node dissection of the 
left leg.  None of the medical evidence submitted is to the 
effect that the malignant melanoma resulted from exposure to 
herbicides during military service.

Under applicable criteria, a disease associated with exposure 
to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) 
(1999), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(1999).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), manifested to a degree of 10 percent at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied.  

The term "soft-tissue sarcoma" includes the following:  
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  Chloracne, however, or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

Generally, for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  However, in cases such as the one at hand, if 
the veteran has a diagnosis of one of the disabilities listed 
in § 3.309(e), and he served in the Republic of Vietnam 
during the Vietnam era, exposure to a herbicidal agent is 
presumed, absent affirmative evidence that he was not exposed 
to any such agent during that service.  § 3.307(a)(6)(iii).  

While the veteran contends that his malignant tumor was 
caused by exposure to herbicidal agents while serving in 
Vietnam, malignant melanoma is not one of the diseases 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  Thus, the presumption of 
38 C.F.R. § 3.309(e) is not applicable to him.  In the 
absence of evidence of a disease as listed in § 3.309(e), the 
Board must determine if the claim is otherwise well grounded.  
The record reveals that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim of 
service connection for a disability due to exposure to Agent 
Orange, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  It 
is well established that competent evidence of medical 
causation is required to well ground a claim.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Kates v. Brown, 5 Vet. App. 93, 95 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a melanoma 
due to exposure to Agent Orange must be denied.  See Epps v. 
Gober, supra.  By finding that the claim is not well 
grounded, it follows that there is no duty to assist.  Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  


ORDER

As a well-grounded claim of service-connection for malignant 
melanoma has not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

